Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 17 August 2021, has been entered and the Remarks therein, filed 17 February 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Nekkanti et al. in view of Zeller et al., Alexander et al., Vyas et al., Darcy et al., and Brown as evidenced by Bong et al., necessitated by Applicants’ amendment received 17 February 2022, specifically, amended claims 1, 6, 7, 8 and 19. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-9, 14 and 19-22 are pending.
Claims 4 and 22 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species elections. Election was made without traverse in the telephonic reply on 09 June 2020 to the Restriction/Election Office Action mailed 24 April 2020.
	Claims 1-3, 5-9, 14 and 19-21 are rejected.
Claims 1, 6-8 and 19 are objected to.

Duplicate Claims
Applicant is advised that should claims 1-3 be found allowable, claims 19-21,   will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application has been filed as a continuation-in-part (CIP) which claims benefit to prior-filed application 14/932,929, 11/04/2015, which is a CON of 12/983,234, 12/31/2010. 
This application repeats a substantial portion of prior Application No. 14/932,929, and adds and claims additional disclosure not presented in the prior applications. This application names the inventor or at least one joint inventor named in the prior application. In addition, the patent (No. 10,610,524) issued from parent application 14/932,929 was published after the filing date of the instant application. Accordingly, the application constitutes a continuation-in-part of the prior applications. 
Instantly claimed subject matter, as originally filed, which does not recite or describe subject matter that was recited or described in the disclosure of the prior-filed applications to which Applicant is claiming benefit, will not be given benefit to the earlier-
Claims 1-3, 5, 6, 14 and 19-21 have the effective filing date of 31 December 2010.
Claims 7, 8 and 9 have the effective filing date of 06 April 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6-8 and 19 are objected to because of the following informalities:
Claims 1, 6, 7, 8 and 19 show amended claims in which the amended language is boldened and underlined. However, amendments to the claim text should not be shown in bold, because the term will appear in boldface in the final printed copy of the claimed subject matter. Underlining is sufficient (and necessary) to indicated inserted terms as claim amendments.
Claim 6 recites: “…, wherein and the ingestion of the composition by the multicellular organism enhances the intracellular water permeation”, which should read: “…, wherein the ingestion of the composition by the multicellular organism enhances the intracellular water permeation.”


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 1-3, 5-9, 14 and 19-21 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants’ amendment received 17 February 2022, in which the cited claims were amended.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-9 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
[This rejection is cited in view of Applicant’s amendment.]

Claim 6 recites: “The beverage composition of claim 1, wherein the multicellular organism is capable of intracellular water permeation, and the ingestion of the composition by the multicellular organism enhances the intracellular permeation.”
Claim 7 recites: “The beverage composition of claim 6, wherein the multicellular organism contains aquaporins, and the intracellular water permeation is enhanced cellular hydration is caused by interaction of the composition with the aquaporins.”
Claim 8 recites: The beverage composition of claim 7, wherein the intracellular water permeation cellular hydration is corroborated by a test that uses human aquaporin- expressed frog oocytes.”
Claim 9 recites: “The beverage composition of claim 8, wherein the test uses single cell Xenopus laevis human-aquaporin-expressed frog oocytes having expressed human aquaporin AQP1 water channels.”

With regard to claim 6, the limitations recited in the claim are considered to be identical to some of the limitations of claim 1, which recite: “… and wherein the composition promotes intracellular water permeation within the multicellular organism when the multicellular organism ingests it.” That is, there is no described difference between the terms ‘promotes’ and ‘enhances’ in the instant specification. The terms are considered to be synonymous by a standard American English dictionary.
With regard to claims 5-9, the limitations recited in the ‘wherein’ clauses do not limit the scope of the claimed beverage composition (i.e., as a composition vs a method).  

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 5-9, 14 and 19-21 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Nekkanti et al. in view of Zeller et al., Alexander et al., and Vyas et al., in the Final Office Action mailed 21 January 2021, is withdrawn in view of Applicants' amendment received 21 July 2021, and further consideration of the claimed subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-9, 14 and 19-21 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Nekkanti et al. (International Patent Application Publication No. WO 2008/148080 A2) in view of Zeller et al. (U.S. Patent Application Publication No. 2008/0069924 A1), Alexander et al. ((2002) PNAS 99(8): 5115-5120), Vyas et al. ((2008) J. Incl. Phenom. Macrocycl. Chem. 62: 23-42), Darcy et al. (U.S. Patent Application Publication No. 2003/0092672 A1), and Brown ((2003) Am. J. Physiol. Renal Physiol. 284: F893-F901) as evidenced by Bong et al. ((2001) Angew. Chem. Int. Ed. 40: 988-1011).
[All references cited in the Non-Final Office Action mailed 17 August 2021.]

Nekkanti et al. addresses some of the limitations of claims 1, 2, 5, 19 and 20, and the limitations of claims 3, 6, 7, 8, 9, 14 and 21.
Regarding claims 1, 3, 6-9, 19 and 21, Nekkanti et al. shows a pharmaceutical formulation which includes: i) a therapeutically effective dose of 5(S)-(2’-hydroxytheoxyl)-20(S)-CPT (S-isomer), and a cyclodextrin (pg. 2, lines 28-34 [Claims 1 and 19- A composition/system comprising a carbohydrate clathrate component, cyclodextrin]).
The composition may include complexation enhancers (pg. 14, lines 15-16). Complexation enhancers include amino acids (pg. 17, lines 10-21). Some examples of amino acids include arginine and lysine (pg. 17, lines 18-21 [Claims 1 and 19- a complex-forming compound] [Claims 3 and 21- L-arginine, L-lysine]).
In one embodiment, water or mixtures of water with different water-miscible organic solvents are used for preparation of the inventive inclusion complexes (pg. 20, lines 31-32 [Claims 1 and 19- an aqueous liquid component, inclusion complex is formed]).
	Further regarding claims 1 and 19, and regarding claims 2 and 20, the weight ratio of S-isomer to cyclodextrin may vary from about 1:1 to about 1:15 (pg. 8, lines 15-17). The ratio of S-isomer to complexation enhancer is in the range of about 1:1 to about 1:20 by weight (pg. 14, lines 15-19 [Claims 1 and 19- complex-forming compound in a concentration that is less than the clathrate component]).
	Further regarding claims 1 and 19, and regarding claims 5, 6, 7, 8 and 9, in another embodiment, the pharmaceutical formulation is for oral administration (pg. 29, lines 27-29 [Claims 1 and 19- the composition or system promotes intracellular water permeation when a multicellular organism ingests the composition or system] [Claim 5- the composition causes cellular hydration in a multicellular organism when a multicellular organism ingests it] [Claim 6- the ingestion of the composition by the multicellular organism enhances the intracellular water permeation] [Claim 7- the multicellular organism contains aquaporins, and the intracellular water permeation is enhanced cellular hydration is caused by interaction of the composition with the aquaporins] [Claim 8- the intracellular water permeation is corroborated by a test that uses human aquaporin-expressed frog oocytes] [Claim 9- the test uses single cell Xenopus laevis human-aquaporin-expressed frog oocytes having expressed human aquaporin AQP1 water channels]).
	Regarding claim 14, as used herein, “a cyclodextrin” refers to the natural cyclodextrins, α-cyclodextrin, β-cyclodextrin, and ɣ-cyclodextrin, and their respective synthetic and semisynthetic derivatives (pg. 5, lines 30-32).

	It is noted that the claimed subject matter contains intended use limitations, non-limiting claim language, and claims which describe properties which naturally follow or result from the claimed composition, all of which do not limit the structure of the claimed composition. These claims are 5-9 and 21, in addition to some of the limitations of independent claims 1 and 19, as noted below.
For example, claims 1 and 19 recite a beverage composition or system. Claim 1 also recites: “…wherein the composition promotes intracellular water permeation when the multicellular organism ingests it”; and claim 19 recites: “…wherein the system promotes intracellular water permeation within a multicellular organism when the multicellular organism ingests it.”
The phrases as intended uses merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations.  In addition, the ‘wherein’ clause limitations also recite properties which would naturally follow from the claimed composition and the intended use of the claimed composition (e.g., for ingestion). Also, the intended use terminology does not limit the structure of the claimed invention. Therefore, the phrases as intended uses do not limit the scope of the claimed subject matter. (See MPEP 2111.02 (I)(II).) The court has determined: “…(B) ‘wherein’ clauses;…, the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (See MPEP 2111.04.)

Claims 1 and 19 contain functional language that describes inherent properties of the claimed composition.
Claims 1 and 19 recite: “...; wherein an inclusion complex is formed with at least some of the clathrate component and at least some of the complex-forming compound;…”
This functional limitation appears to be a characteristic of the claimed composition which naturally follows or results from the composition, as described. That is, when the ingredients as recited (i.e., the carbohydrate clathrate component, the complex-forming compound, and the aqueous liquid component) are combined in the composition, an inclusion complex is inherently formed. (See MPEP 2114 (I).)

Claims 5, 6, 7, 8 and 9 recite claim language that describes characteristics of the multicellular organism which do not limit the scope of the composition as claimed, because they naturally follow or result from the described composition.
Claim 5 recites: “…, wherein the composition causes cellular hydration in a multicellular organism when a multicellular organism ingests it.”
Claim 6 recites: “…, wherein the ingestion of the composition by the multicellular organism enhances the intracellular water permeation,…”
Claim 7 recites: “…, wherein the multicellular organism contains aquaporins, and intracellular water permeation is enhanced by interaction of the composition with the aquaporins.”
Claims 8 and 9 are dependent upon claims 7 and 8, respectively.
Claim 8 recites: “…, wherein the intracellular water permeation is corroborated by a test that uses human aquaporin-expressed frog oocytes.”
Claim 9 recites: “…, wherein the test uses single cell Xenopus laevis human-aquaporin-expressed frog oocytes having expressed human aquaporin AQP1 water channels.”
That is, the characteristics or processes that are attributed to the multicellular organism do not limit the structure of the claimed invention. Alternatively, the claims merely describe the activities of the claimed composition after it is ingested, which, again, do not result in a structural difference between the claimed invention and the prior art. The claims merely define a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).

It is noted that Applicant does not define, describe or explain the term ‘cellular hydration’ recited in claim 5. Therefore, for the purpose of compact prosecution the term will be considered to be synonymous with the term ‘intracellular water permeation’.
	It is noted that Applicant does not define, describe or explain the terms ‘promotes’, recited in claims 1 and 19, and ‘enhances’ or ‘enhanced’, recited in claims 6 and 7. Therefore, for the purpose of compact prosecution the terms will be considered to be synonymous with each other.

	Nekkanti et al. does not show: 1) a carbohydrate clathrate composition, that is cyclodextrin, in a concentration of 0.01-5% w/w [Claims 1 and 19]; and 2) the ratio of clathrate composition to complex-forming compound is in a range from about 5:1 to about 15:1 [Claims 2 and 20].

	Zeller et al. addresses some of the limitations of claims 1 and 19.
	Zeller et al. shows a solid-gas clathrate gas delivery system, and more particularly, to the use of α-cyclodextrin-gas clathrates, as beverage compositions (pg. 1, para. [0002] [nexus to Nekkanti et al.] [orally-administered composition comprising cyclodextrin]). An aqueous solution was prepared by dissolving α-cyclodextrin in distilled water (pg. 5, para. [0043] [nexus to Nekkanti et al.] [an aqueous liquid component]). The solid-gas clathrates can be referred to as host-guest complexes. The gas molecules comprising the clathrate may be referred to as guest molecules, and the solid molecules comprising the clathrate may be referred to as the host molecules (pg. 1, para. [0010] [nexus to Nekkanti et al.] [complex-forming compound, inclusion complex]).
	Regarding claims 1 and 19, the solid-gas clathrate is present in an amount of from about 1% by weight to about 50% by weight of the food product (pg. 2, para. [0021] [cyclodextrin in a concentration of 0.01-5% w/w]).

Alexander et al. and Vyas et al. provide motivation for expecting that a composition comprising a carbohydrate clathrate component and a complex-forming compound, as shown by Nekkanti et al., will promote intracellular water permeation and, therefore, cell hydration, by way of addressing the limitations of claims 1, 5 and 19.
	Alexander et al. shows a systematic study of molecular recognition of amino acid derivatives in solid-state β-cyclodextrin (β-CD) complexes. Crystal structures of β-cyclodextrin/N-acetyl-L-phenylalanine were determined (pg. 5115, column 1, Abstract [nexus to Nekkanti et al.] [a cyclodextrin and an amino acid in an inclusion complex]).
	Regarding claims 1, 5 and 19, the incorporation of numerous water of hydration molecules in the crystal structure lattice and their hydrogen bonding interactions with both the CD host and the pseudo peptide guests (i.e., the amino acid derivatives) were examined (pg. 5115, column 2, para. 1). One of the new water molecules is located deeply within the hydrophobic pocket of the inclusion complex (pg. 5119, column 2, lines 8-10).
	That is, the composition of cyclodextrin and a complex-forming compound, such as an amino acid, incorporates water molecules which could, in turn, be used to hydrate cells.

	It is noted that Applicant does not define, describe or explain the term ‘cellular hydration’ recited in claim 5. Therefore, for the purpose of compact prosecution the term will be considered to be synonymous with the term ‘intracellular water permeation’.
	It is noted that Applicant does not define, describe or explain the terms ‘promotes’, recited in claims 1 and 19, and ‘enhances’ or ‘enhanced’, recited in claims 6 and 7. Therefore, for the purpose of compact prosecution the terms will be considered to be synonymous with each other.

	Regarding claims 1, 5 and 19, Vyas et al. shows the ability of cyclodextrins (CDs) to enhance drug absorption across biological barriers, the ability to control the rate and time profiles of drug release, and the ability to deliver a drug to a targeted site (pg. 23, column 1, Abstract). CDs have also been used as stabilizers for protein and peptides (pg. 23, column 2, para. 1). Drugs are known as guest molecules (pg. 26, column 2, para. 2 [nexus to Alexander et al.] [guest molecules = complex-forming compound]). The hydrating property of the CD can promote diffusion of water in the microcapsules of which they are a part, resulting in increased rate of encapsulated complex-forming compounds, here, methylene blue dye (pg. 30, column 2, para. 1 [nexus to Alexander et al.] [hydration property of CD]). CDs increase permeability for soluble drug delivery at the surface of a biological barrier, where it partitions into the membrane without disrupting the lipid layers of the barrier (pg. 27, column 2, para. 1 and Fig. 2).
	That is, the composition of cyclodextrin and a complex-forming compound (e.g., a drug, an amino acid or a peptide (aka a “guest” molecule) and the water in which said drug, amino acid or peptide is solubilized) can deliver said guest (and/or the water in which it is solubilized) within the inclusion complex to cells, thereby hydrating the cells.

	Darcy et al., and Brown as evidenced by Bong et al. also provide motivation for expecting that the beverage composition and system would promote intracellular water permeation due to aquaporin complexation with cyclodextrins, by way of addressing the limitations of claims 1, 6, 7, 8, 9 and 19.
	Darcy et al. shows the production of soluble macrocyclic derivatives of a type which form micelles and vesicles used for encapsulation of molecules (pg. 1, para. [0001] [nexus to Nekkanti et al.] [inclusion complexes]). A first object of the described invention is to modify macrocyclic derivatives typified by cyclodextrins so that they are enabled by molecular self-assembly to form micelles and vesicles in aqueous solvents of their own accord giving rise to structures which enable retention of entrapped molecules within the micelle or vesicle (pg. 1, para. [0008] [nexus to Nekkanti et al.] [a cyclodextrin component, entrapped molecules]).
	Regarding claims 1 and 19, the described invention also provides amphiphile
or amphiphile-drug complexes in pharmaceutical formulations exhibiting sustained release of a drug (pg. 5, para. [0063] thru pg. 6, cont. para. [0063] [nexus to Vyas et al.] [drug delivery]). Sustained release may be attained by delivery of the active ingredient via osmotic pumps, in which the amphiphile may also act as an osmotic driving agent providing potential for the influx of water (pg. 6, cont. para. [0063] [intracellular water permeation]).

	Brown reviews the dynamics of aquaporin-2 trafficking and outlines the molecular mechanisms and pathways of aquaporin-2 (AQP2) water channel trafficking. The sorting signals of AQP2 can be interpreted by different cell types (pg. F893, Abstract). 
Regarding claims 1, 6, 7, 8, 9 and 19, an extensive accumulation of AQP2 at the cell surface has been accomplished within 30 minutes after treatment with methyl-β-cyclodextrin. This drug depletes membranes of cholesterol and results in rapid inhibition of endocytosis (pg. F896, column 1, para. 1).

Brown does not specifically teach that the aquaporins of cells are exclusively responsible for water uptake by said cells, by way of addressing the limitations of claims 1, 6, 7, 8, 9 and 19.
Bong et al. teaches that the membrane protein aquaporin transports only water through its central pore and discriminates against all other small polar molecules (pg. 989, column 1, para. 1 thru column 2, lines 1-2).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the composition, comprising a cyclodextrin, as a carbohydrate clathrate component, a complex-forming compound, and an aqueous component, as shown by Nekkanti et al., by including the cyclodextrin in the composition at a concentration of 0.01-5% w/w [Claims 1 and 19], as shown by Zeller et al., with a reasonable expectation of success, because Zeller et al. shows a composition comprising cyclodextrin, and a complex-forming compound, which, in turn, forms an inclusion complex, which is the composition, shown by Nekkanti et al. (MPEP 2143 (I)(A,G)). In addition, Nekkanti et al. shows that the weight of the clathrate and complex-forming components in the composition can be determined by using a weight ratio to a further guest compound (i.e., the S-isomer). Therefore, it would be obvious to one of ordinary skill in the art to determine the concentration of all of the components as weight percentages of the composition rather than as weight ratios (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because it would be obvious to one of ordinary skill in the art of composition manufacture to combine the ingredients or components in specific ratios or weight amounts so as to optimize said composition performance, depending on the specific application of the composition. In addition, if the amount of inclusion complex in the composition is critical to its performance as applied, then one would be motivated to determine the optimized amount of clathrate component and complex-forming compound so as to optimize the amount of inclusion complex formed.
It would have been further obvious to have used the composition to promote or cause cell hydration [Claims 5 and 6], with a reasonable expectation of success, because the combined references of Alexander et al. and Vyas et al. teach that complexes formed by the combination of a cyclodextrin and a complex-forming compound (amino acid derivatives, as taught by Alexander et al. [species election = amino acids]) absorb water for delivery to biological cells, in association or not with a guest or complex-forming compound (MPEP 2143 (I)(A,D,F,G)). In addition, Vyas et al. teaches that cyclodextrins (CDs) have hydrating properties. In addition, the composition comprises an aqueous component, which may be water. Therefore, one of ordinary skill in the art would understand and expect that adding water to cells would hydrate them (MPEP 2144 (I)).
However, even in the absence of Alexander et al. and Vyas et al. the limitations of claims 5 and 6 are interpreted to be naturally occurring (inherent) properties of the composition, as noted above. That is, the characteristics or processes that are attributed to the multicellular organism do not limit the structure of the claimed invention. Alternatively, the claims merely describe the activities of the claimed composition after it is ingested, which, again, do not result in a structural difference between the claimed invention and the prior art. The claims merely define a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
One of ordinary skill in the art would have been motivated to have made that modification, because Vyas et al. teaches that CDs have hydrating properties, which can be utilized to assist in the delivery or release of guest or complex-forming compounds, depending on the specific application of the composition comprising the CD, complex-forming compound, and water. That is, the composition can be used to deliver drugs to cells, for example, and, therefore, it has therapeutic potential, which improves its value as a composition.
It would have been further obvious to have promoted intracellular water permeation and, therefore, cell hydration via ingestion of the beverage composition or system [Claims 1, 5, 6 and 19], as taught by Darcy et al., specifically via the interaction of the composition with aquaporins [Claims 7, 8 and 9], as taught by Brown as evidenced by Bong et al., with a reasonable expectation of success, because Darcy et al. teaches that the amphiphilic characteristic of compositions comprising cyclodextrins and complex-forming compounds (such as drugs) utilize the osmotic pumps of targeted cells, thereby providing for the potential influx of water (MPEP 2143 (I)(A,G)). In addition, Brown as evidenced by Bong et al. teaches that the interaction of methyl-β-cyclodextrin with aquaporin-2 (AQP2) (in the cell membrane) resulted in the accumulation of AQP2 at the surface of the cells understudy- and because aquaporins are responsible for water uptake only, one of ordinary skill in the art would understand that said accumulation would result in an increase in intracellular water permeation and cell hydration (MPEP 2143 (I)(A,G)).
However, even in the absence of Darcy et al., Brown, and Bong et al., some of the limitations of claims 1 and 19, and the limitations of claims 5, 6, 7, 8 and 9 are interpreted to be naturally occurring (inherent) properties of the composition, as noted above. That is, the characteristics or processes that are attributed to the multicellular organism do not limit the structure of the claimed invention. Alternatively, the claims merely describe the activities of the claimed composition after it is ingested, which, again, do not result in a structural difference between the claimed invention and the prior art. The claims merely define a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
One of ordinary skill in the art would have been motivated to have made that modification, because Darcy et al. teaches that the micelles or vesicles of the invention facilitate specific attachment of the micelle or vesicle to certain cell membrane structures, with advantages for targeting and intracellular delivery of entrapped therapeutic molecules (pg. 1, para. [0008]). In addition, one of ordinary skill in the art would be motivated to administer or apply said cyclodextrin-containing compositions or systems to cells that are in danger of becoming or which are dehydrated.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Double Patenting
The non-provisional rejection of Claims 1, 3, 19 and 21 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 7 and 8 of Patent No. 10,610,524 B2 in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants’ submission of a terminal disclaimer filed 17 February 2022.  The electronically- submitted terminal disclaimer was approved on 17 February 2022.

Response to Arguments
	Applicant’s arguments, pp. 6-14, filed 17 February 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 6, para. 3) that with respect to the Examiner's prior-art-based rejections, Applicant notes below that there is inconsistency in the Examiner's obviousness rejections because she used inherency, an anticipation doctrine, as part of her obviousness rejections. Applicant requests clarification, but also shows below the amended claims recite no subject matter that is inherent in an aqueous,
cyclodextrin-containing beverage.
	However, in response to Applicant, the Examiner has not mixed anticipation doctrine with obviousness rejections in the cited 35 USC §103(a) rejection. That is, the primary reference of Nekkanti et al. is not applied as an anticipatory (35 USC §102) reference. The term ‘inherent’ was used to describe the limitations encompassed by the various ‘wherein’ clauses, with regard to MPEP 2111.04, as noted above. In addition, MPEP 2112 states, in part: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). That is, the various ‘wherein’ clauses recite properties or results that would naturally follow or result from the claimed composition and system and/or their intended use, and are, therefore, referred to as ‘inherent’ properties. However, in order to avoid confusion, the term ‘inherent’ has been substituted with the phrases ‘naturally follow from’ or ‘naturally result from’, with a parenthetical reference to the term ‘inherent’, in order to establish that these terms are synonymous. It is noted that, although the ‘wherein’ clause limitations do not limit the structure of the claimed composition and system, at the discretion of the Examiner, prior art has been cited which indicates that one of ordinary skill in the art would understand that there is a naturally resulting relationship between the claimed composition and system, and the non-limiting claim language encompassed by the ‘wherein’ clauses.

	2. Applicant remarks (pg. 8, para. 2 thru 3) that the Examiner's two-part basis is: (i) teachings of the seven-reference combination; and (ii) treating certain claim language as irrelevant to patentability because that language recites nonstructural limitations, such as intended use or features that are inherent of the claimed composition. Given the two-part basis of the Examiner' obviousness determination, if Applicant shows the claims do not recite subject matter that is inherent, then it has shown non-obviousness. In the following sections, Applicant shows just that, and then it also shows that the amended claims distinguish over the applied seven-reference combination.
	Applicant further remarks (pp. 9-10) that amended independent claims 1 and 19 recite a beverage composition (claim 1) and a beverage system ( claim 19) that each require the composition/system "promotes intracellular water permeation within the multicellular organism when the multicellular organism ingests it." That claims requirement is not inherent under the principles of the inherency doctrine. 1. Inherency can only be applied if the missing claimed limitation is necessarily present in the applied prior art reference; and 2. Inherency is not established by concluding that a certain thing "may result" from a given set of circumstances.
	However, in response to Applicant, it is well known that a rejection under 35 USC §102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic…This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic MPEP 2112 (III). The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 USC 102, on 'prima facie obviousness' under 35 USC 103, jointly or alternatively, the burden of proof is the same In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (MPEP 2112 (V)). That is, Nekkanti et al. and Zeller et al. show a composition and system comprising: 1) a carbohydrate clathrate component that includes cyclodextrin, in a concentration of 0.01-5% w/w; 2) a complex-forming compound, in a concentration that is less than the clathrate component; and 3) an aqueous liquid component, chosen from the group consisting of still and carbonated aqueous liquids, as recited in the subject matter of claims 1 and 19. Nekkanti et al. and Zeller et al. are “silent” with regard to some specific properties of the composition and system and/or their intended uses.
	
	3. Applicant remarks (pg. 11, para. 2 thru 4) that, first, Applicant notes that the inherency doctrine only applies to anticipation rejections, not obviousness ones. Applicant requests both reconsideration, and also clarification, from the Examiner as to how the inherency doctrine applies to her seven-reference obviousness rejection. Even if it is appropriate to apply the inherency doctrine to an obviousness rejection, the
amended claims do not recite any inherent subject matter under the pertinent rule. As noted above, recent Federal Circuit cases require that inherency means the claimed feature must "necessarily result" from the claim composition. The Examiner has shown no basis for her conclusion that a beverage that "promotes intracellular permeation," as required by amended independent claims 1 and 19, must "necessarily result" from an aqueous, cyclodextrin-containing beverage.
However, in response to Applicant, it is well known that where Applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim, but the function is not explicitly disclosed by the reference, the Examiner may make a rejection under both 35 U.S.C. §102 and §103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. §103  and for anticipation under 35 U.S.C. §102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. §102 and §103 rejection is appropriate for these types of claims as well as for composition claims (MPEP 2112 (III)). MPEP 2112 states, in part: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). That is, the various ‘wherein’ clauses recite properties or results that would naturally follow or result from the claimed composition and system and/or their intended use, and are, therefore, referred to as ‘inherent’ properties.

4. Applicant remarks (pg. 12, para. 1 thru 3) that Nekkanti et al. is the Examiner's primary reference, and it focuses on stabilizing pharmaceutical compositions that contain the S-isomer of a compound it refers to as DRF-1042. Nekkanti et al. describes methods that cause improved chemical delivery of the S-isomer of DRF-1042 by improving solubility and dissolution characteristics. Nothing in Nekkanti et al. shows a motivation to use cyclodextrins in a beverage composition to promote cellular hydration, as is recited in amended claims 1 and 19. Nekkanti et al. does not show or suggest, as amended claim 1 and 19 recite, a beverage composition or beverage system, respectively. Amended claim 1 distinguishes over Nekkanti et al.
However, in response to Applicant, Nekkanti et al. and Zeller et al. show a pharmaceutical formulation which includes 5(S)-(2'hydroxytheoxyl)- 20(S)-CPT (S-isomer), and a cyclodextrin, as the carbohydrate clathrate component, with regard to claims 1 and 19. It is noted that the ‘comprising’ language of claims 1 and 19 does not preclude the prior art composition and system from containing other components or ingredients. The secondary prior art references supply information that would lead one of ordinary skill in the art to understand that the composition, shown by Nekkanti et al. in view of Zeller et al., would have the property of promoting intracellular water permeation. It is also noted that Applicant’s amended claims 1 and 19 do not change the meaning or scope of claims 1 and 19, but merely resolve an antecedent basis issue cited in the previous Non-Final Office Action. The intended uses of a composition that do not limit the claim to a particular structure are not considered to limit the scope of said claimed composition (MPEP 2111.04).

	5. Applicant remarks (pg. 13, sections 2 and 3), that Zeller et al. is focused on gasified food products and, as a result, does not show or suggest anything like the subject matter of amended claims 1 and 19, which concerns a beverage composition or system. Zeller et al. is also focused only on solid-gas clathrates designed to deliver
more gas to the food product, and particularly, on the use of a specific gas, namely, nitrous oxide, to combine with a solid clathrate. The solid-gas clathrate component of the gasified food product in Zeller et al. does not show or suggest, as amended claims 1 and 19 recite, a liquid composition with the five elements described above in connection with Nekkanti et al. Alexander et al. shows a systematic study of molecular recognition of amino acid derivatives in solid-state [3-cyclodextrin (p-CD) complexes. Vyas et al. shows the ability of cyclodextrins (CDs) to enhance drug absorption across biological barriers, the ability to control the rate and time profiles of drug release, and the ability to deliver a drug to a targeted site. Nothing in Alexander et al., nor Vyas et al., alone or in combination with Nekkanti et al. and Zeller et al., show the liquid composition with the five features Applicant identified above in connection with its discussion of the Nekkanti et al. reference.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Zeller et al. was cited to show that, with regard to compositions containing a cyclodextrin, one of ordinary skill in the art could determine an optimal concentration of the cyclodextrin component to the composition as a ratio in percent (e.g., 0.01-5% w/w, per claims 1 and 19). Even in the absence of Zeller et al., one of ordinary skill in the art would use routine optimization to determine the percent concentration of a component within a composition, especially for a specific intended use application. In addition, MPEP 2144.05 (II)(A) states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). It is noted that Zeller et al. does show the use of α-cyclodextrin-gas clathrates as beverage compositions, which is the intended use recited in instant claims 1 and 19.
Further, in response to Applicant, Alexander et al. and Vyas et al. were cited to provide information from which one of ordinary skill in the art would glean that a composition comprising a carbohydrate clathrate component and a complex-forming compound, as shown by Nekkanti et al., would promote intracellular water permeation and (therefore, cell hydration) by way of addressing the limitations of claims 1, 5 and 19. Alexander et al. teaches that the composition of cyclodextrin and a complex-forming compound, such as an amino acid, incorporates water molecules which could, in turn, be used to hydrate cells. Vyas et al. teaches that cyclodextrins (CDs) enhance drug absorption across biological barriers. CDs increase permeability for soluble drug delivery at the surface of a biological barrier, where it partitions into the membrane without disrupting the lipid layers of the barrier. That is, the composition of cyclodextrin and a complex-forming compound (e.g., a drug, an amino acid or a peptide (aka a "guest" molecule) and the water in which said drug, amino acid or peptide is solubilized) can deliver said guest (and/or the water in which it is solubilized) within the inclusion complex to cells, thereby hydrating the cells.

6. Applicant remarks (pg. 14, para. 2 thru 4) that Darcy et al. describes soluble amphiphilic macrocycle analogue units that have two sides, with lipophilic groups attached to one side (the so-called macrocycle), and hydrophilic groups attached to the other side. Apparently, the amphiphilic macrocyclic derivatives are capable of self-assembling in an aqueous solvent, forming micelles or vesicles and can be used as hosts for solubilizing and stabilizing various compounds. An example of the units is macrocyclic oligosaccharides that use cyclodextrin as the macrocyclic derivatives to be modified. Brown is a 2003 review of advances related to molecular mechanisms and pathways of an aquaporin-2 (AQP2) in connection with something known as "water channel trafficking." Bong et al. is a 2001 article that reviews ways to make synthetic, organic nanotubes.
However, in response to Applicant, it is not clear what Applicant is arguing, with regard to the secondary references of Darcy et al., Brown, and Bong et al. These references were cited collectively to provide information from which one of ordinary skill in the art would glean that a beverage composition and system would promote intracellular water permeation due to aquaporin complexation with cyclodextrins, by way of addressing the limitations of claims 1, 6, 7, 8, 9 and 19.

Terminal Disclaimer
The terminal disclaimer filed on 17 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,610,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631